Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Amendment filed 12/17/2020.
Claims 1-20 are pending for this examination.

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches systems and methods for implementing multiple streams of systems and methods for generating new threads to do speculative execution due to branch instructions, however, the prior art does not fairly teach or suggest, individually or in combination, a data processing method for a processor wherein a parent stream detects a branch instruction and an additional child stream is activated in response, where a copy select vector of the child stream is set to be the same as the copy select vector of the parent stream and where the parent stream and additional child streams are executed on different execution slices as claimed.  Examiner finds the generation of additional child streams in a different execution slice in response to a branch instruction and setting a copy select vector to be the same as the parent stream to be sufficiently different from similar arts in the same field of endeavor.  Applicant argues these limitations on Page 6 of Applicant’s Remarks filed 12/17/2020.  Examiner finds Applicant’s arguments to be .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Torii (US 6,389,446) teaches a multi-processor system wherein a thread will generate another thread to make a fork operation due to data dependency relations with the parent thread and operate the multiple threads in parallel to perform speculative execution.
Yu (US 6,760,835) teaches a branch prediction system wherein in execution a stream of instructions and branch instructions are speculative executed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183